Citation Nr: 1109452	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-26 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1965 to March 1968, and September 1969 to January 1973.  He died in August 2007.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

The Veteran died on August [redacted], 2007, due to metastatic lung cancer.  The cause of death was not a result of disease or injury incurred in service and is not presumed to be etiologically related to in-service exposure to Agent Orange.



CONCLUSION OF LAW

1. Lung cancer was not incurred in or aggravated by active duty and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

2. A service connected disability did not cause death or contribute substantially or materially to the cause of death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing § 5103(a)- compliant notice.

The Board acknowledges that the appellant was not provided with all of notice criteria required by Hupp in the October 2007 notice letter; however, the Board concludes that this error was nonprejudicial, as the Veteran was not service- connected for any disabilities prior to his death and the appellant has demonstrated her awareness of that fact.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Indeed, while the appellant contends that the Veteran's death was due to lung cancer that he developed in service, she does not contend that he was service connected for that disorder.  Nor does she claim that the Veteran's death was otherwise related to a service-connected disability or any other aspect of service.  Accordingly, the failure to provide Hupp-compliant notice is not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the Veteran's service treatment records and VA outpatient treatment records.  Additionally, copies of private medical records surrounding the time of his death have also been incorporated into the evidence of record.  The Board acknowledges that a VA medical opinion in connection with the issue on appeal has not been obtained.  However, the competent evidence of record does not show that the Veteran's cause of death was related to any aspect of his honorable service and, therefore, a medical opinion is not warranted with respect to any such disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Significantly, neither the appellant nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained, and the appellant notified VA in December 2008 that she had no additional information or evidence to provide to VA in support of her claim.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II.  Service Connection

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b) (2010).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) (2010).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. "  38 C.F.R. § 3.312(c)(3) (2010).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2010).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service- connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2010).

A Veteran may be entitled to a presumption of service connection if he or she is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents and meets certain other requirements.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Specifically, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.

Lung cancer, which the appellant now alleges was a contributory cause of the Veteran's death, is one of the specified diseases associated with exposure to herbicide agents.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  However, even assuming that the Veteran's fatal disease is not subject to the presumption, the appellant is not precluded from establishing service connection for the Veteran's cause of death on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Cause of the Veteran's Death

The appellant seeks service connection for the cause of the Veteran's death.  The appellant's main contention is that the Veteran was exposed to Agent Orange while serving in Vietnam, and that this exposure led to lung cancer that caused the Veteran's death.  The Veteran's death certificate indicated that the cause of the Veteran's death was metastatic lung cancer.  During the Veteran's lifetime, he was not service connected for any disability, but he was in receipt of a non service connected pension.

Under applicable law, the term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).

The provisions of 38 C.F.R. § 3.12(b) set out conditions under which discharge or release from service constitutes a bar to the payment of pension or compensation benefits.  However, such benefits will not be barred if it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided in law and regulation.  38 U.S.C.A. § 5303(b).  With the exception for insanity, benefits are not payable where the former service member was discharged or released under other than honorable conditions as a result of AWOL for a continuous period of at least 180 days. 38 C.F.R. § 3.12(c)(6).

The Veteran had active military service from March 1965 to March 1968 and September 1969 to January 1973.   In the instant case, the Veteran's personnel records and DD214 noted that the Veteran's second period of military service included multiple periods of AWOL, totaling 417 days lost; including one period that lasted over 180 days (his personnel records noted that the Veteran also had a civil confinement).  In January 1973, the Veteran received a discharge under other than honorable conditions due to such incidents.

The Veteran's claims file contains an April 1995 Administrative Decision by the St. Petersburg, Florida Regional Office determining his status at discharge for his periods of service.  While the Veteran's wife contends and one of the Veteran's DD214s show that for the time period of June 24, 1969 to June 24, 1970 the Veteran was honorably discharged, the Administrative Decision concluded otherwise.  Specifically, the Decision stated that the Veteran's discharge for the period of service from September 24, 1969 to January 1973, was issued under dishonorable conditions, and is considered a bar to all gratuitous VA benefits, to include entitlement to health care benefits.  Additionally, the Decision noted that the Veteran was not eligible for complete separation when discharged on June 24, 1970, and therefore, basic eligibility did not exist on the conditional period of service from June 24, 1969 to June 24, 1970.  Furthermore, the Decision stated that the Veteran was absent without leave due to civil confinement, with a total time lost of 417 days.  The civil confinement was due to the Veteran's guilty plea and conviction of the offense of assault with a dangerous weapon at Sheppard Air Force Base.  Additionally, the Decision stated that there were no compelling circumstances to be considered, as the claimant was confined, and therefore, was not entitled to any gratuitous benefits.  

While the Veteran's DD214s noted that the Veteran served in Vietnam during September 1969 to January 1973, the Department of Veterans Affairs (VA) determined that the Veteran's status during this period of service was dishonorable.  Therefore, the character of discharge of the Veteran's second period of service was a bar to VA compensation benefits, including presumptive service connection benefits for lung cancer due to Agent Orange exposure based on that period.  See 38 C.F.R. § 3.12(a) (2010).  

Additionally, while the Veteran's was honorably discharged from his period of service from March 1965 to March 1968, his DD214 noted that he was stationed in Fort Rucker, Alabama.  Because the Veteran was not serving in Vietnam during that time period, it cannot be presumed that he was exposed to Agent Orange.  Therefore, the Veteran cannot be service connected for lung cancer due to Agent Orange exposure for this time period in service.  

Lastly, with regard to service connection on a direct basis, the appellant does not contend, nor does the evidence show, that the Veteran's lung cancer had its onset during active service or is related to service.  Combee v. Browns, 34 F.3d 1039 (Fed. Cir. 1994).  Service medical records are devoid of any complaints of, or treatment for, lung cancer or any other respiratory condition, and there is no competent evidence of record relating lung cancer, first diagnosed in May 2007, 34 years after separation from service, to his active military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The appellant's claim of entitlement to service connection for the cause of the  Veteran's death must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


